r


                           IN THE UNITED STATES DISTRJCT COURT
                               FOR THE DISTRJCT OF DELAWARE


     KEITH SMITH, et. al. , derivatively on behalf
     of ZION OIL & GAS , INC. ,
                                      Plaintiffs;

                                  V.


     VICTOR G. CARRJLLO, MICHAEL B.
     CROSWELL, JR. , JOHN M. BROWN,
     DUSTIN L. GUINN, FORREST A. GARB ,
     KENT S. SIEGEL, PAUL OROIAN,
     WILLIAM H. AVERY, THE ESTATE OF                    Civil Action No . 18-1399-RGA
     YEHEZKEL DRUCKMAN, LEE RUSSELL,
     JUSTIN W. FURNACE, GENE
     SCAMMAHORN, RALPH F. DEVORE, and
     MARTIN M. VAN BRAUMAN,
                               Defendants,

                                       and

     ZION OIL & GAS , INC. ,
                               Nominal Defendant.



                                       MEMORANDUM OPINION

    Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE; Brian D . Long and
    Gina M. Serra, RJGRODSKY & LONG, P.A. , Wilmington, DE; Marion C. Passmore and
    Melissa A. Fortunato, BRAGAR EAGEL & SQUIRE, P.C. , New York, NY; Robert V. Prongay,
    Lesley F. Portnoy, and Pavithra Rajesh, GLANCY PRONGAY & MURRAY LLP, Los Angeles,
    CA; Timothy Brown, THE BROWN LAW FIRM, P.C. , Oyster Bay, NY; Matthew M . Houston
    and Benjamin I. Sachs-Michaels, GLANCY PRONGAY & MURRAY LLP, New York, NY,
    attorneys for Plaintiffs.

    Travis S. Hunter and Alexandra M. Ewing, RJCHARDS , LAYTON & FINGER, P.A. ,
    Wilmington, DE; Jessica B. Pulliam, Thomas E. O ' Brien, and Jordan Kazlow, BAKER BOTTS
    LLP, Dallas, TX, attorneys for Defendants.


    November   lb ,2019
    Before me is Defendants' motion to dismiss Plaintiffs' consolidated shareholder derivative

action pursuant to Rules 23.1 and 12(b)(6) of the Federal Rules of Civil Procedure. (D.I. 21 ).

Plaintiffs are stockholders of Zion Oil & Gas, Inc. (D.I. 19 at 1125-29). Defendants are

comprised of Zion and its directors. (Id. at 1131-70). Plaintiffs bring claims for breaches of

fiduciary duty, violations of Section 14(a) of the Securities Exchange Act of 1934, and unjust

enrichment. (Id. at 1). 1 I have reviewed the parties' briefing in connection with the motion. (D.I.

19, 22, 24, 25). Because I find that Plaintiffs have not sufficiently demonstrated the futility of

making a demand on the Zion Board of Directors prior to filing suit, I grant Defendants' motion

to dismiss.

    I.        BACKGROUND

         Zion is an oil and gas exploration company founded in 2000 and licensed for petroleum

exploration in Israel. (D.I. 19 at 194). Zion markets itself through promotions by popular

Christian Zionist televangelists and religious leaders (id. at 1100), and allows the public to

purchase its stock through the company' s Direct Stock Purchase Plan (id. at 13). In February and

March of 2018, the company issued a series of statements indicating expectations of positive

results from ongoing drilling operations. (Id. at 11113-16, 133-34). Beginning March 26, 2018, a

social media user and various news outlets reported that Zion was subject to an SEC

investigation based on responses gathered from Freedom of Information Act requests. (Id. at



1
  Plaintiffs assert that subject matter jurisdiction exists as the Section 14(a) claims raise a federal
question. (D.I. 19 at 121 ). Plaintiffs are right. Plaintiffs assert that supplemental jurisdiction
exists over the two Delaware law claims. (Id.). I dismiss the two Delaware law claims for lack
of demand, but, in the alternative, if demand were excused, I would decline to exercise
supplemental jurisdiction over them. The way the operative complaint is written makes it pretty
clear that the Section 14(a) claims are asserted merely as a thinly-pied basis for bringing the case
in federal court.
~~126-30, 153). These reports were denied by Zion on March 27, 2018 and May 31, 2018. (Id. at

~~131 , 148). On April 13, 2018, Zion filed a Proxy Statement with the SEC, which contained

proposals to Zion' s stockholders urging them to re-elect Board members and appoint an

independent auditor, and described Zion's compensation policies and Board responsibilities. (Id.

at ~140; D.I. 23-1, Ex. 23). On July 11 , 2018, Zion announced that it had received a subpoena

from the SEC to produce documents as part of an investigation into the company. (D.I. 19 at

~157). As of June 30, 2018, Zion had never had any revenues from its oil and gas production.2

(Id. at ~106).

        In this shareholder derivative action, Plaintiffs bring claims for breach of Defendants'

fiduciary duties as directors and/or officers of Zion, violations of Section 14(a) of the Securities

Exchange Act of 1934, and unjust enrichment. (Id. at ~180). Plaintiffs allege that starting on

March 12, 2018, Defendants (1) caused Zion to fail to maintain internal controls, and (2)

willfully or recklessly made or caused the company to make false and misleading statements

about Zion's business, operations, prospects, and legal compliance. (Id. at ~17). Plaintiffs allege

that, under the direction and watch of the Defendants, and in violation of Section 14(a) of the

Securities Exchange Act, the 2018 Proxy Statement failed to disclose that: (1) Zion used

marketing tactics which violated SEC rules; (2) Zion's data provided no reasonable basis to

expect that any of its discoveries would provide a commercially productive oil or gas source; (3)

Zion' s financial statements obscured that incoming funds were used primarily to compensate

officers and directors; (4) Zion was under investigation by the SEC; and (5) Zion failed to

maintain internal controls. (Id. at ~211 ).




2
 The complaint does not allege that Zion ever stated it had had any revenues, and the complaint
does not allege that any financial statements were false.
                                                  2
          Plaintiffs assert that a pre-suit demand on the Board is futile and, therefore, excused,

because a majority of Director-Defendants are not disinterested and face a substantial likelihood

of liability. (Id. at ,r,r184-206).

    II.      LEGALSTANDARD

    A. Rule 12(b)(6)

          Rule 8 requires a complainant to provide "a short and plain statement of the claim

showing that the pleader is entitled to relief.. .. " Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) allows the

accused party to bring a motion to dismiss the claim for failing to meet this standard. A Rule

12(b)(6) motion may be granted only if, accepting the well-pleaded allegations in the complaint

as true, and viewing them in the light most favorable to the complainant, a court concludes that

those allegations "could not raise a claim of entitlement to relief. " Bell At!. Corp. v. Twombly,

550 U.S. 544, 558 (2007).

          "Though ' detailed factual allegations ' are not required, a complaint must do more than

simply provide ' labels and conclusions' or ' a formulaic recitation of the elements of a cause of

action. "' Davis v. Abington Mem 'l Hosp. , 765 F.3d 236, 241 (3d Cir. 2014) (quoting Twombly,

550 U.S. at 555). I am "not required to credit bald assertions or legal conclusions improperly

alleged in the complaint." In re Rockef eller Ctr. Props., Inc. Sec. Litig. , 311 F.3d 198, 216 (3d

Cir. 2002). A complaint may not be dismissed, however, "for imperfect statement of the legal

theory supporting the claim asserted." Johnson v. City ofShelby, 574 U.S . 10, 10 (2014).

          A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id. at 11. That plausibility must be found on the face of the complaint. Ashcroft v.

Iqbal, 556 U.S . 662, 678 (2009). "A claim has facial plausibility when the [complainant] pleads

factual content that allows the court to draw the reasonable inference that the [defendant] is



                                                    3
liable for the misconduct alleged." Id. Deciding whether a claim is plausible will be a "context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense." Id. at 679.

   B. Rule 23.1

       Pursuant to Rule 23 .1(b )(3), a shareholder bringing a derivative action must file a verified

complaint that states with particularity: (A) any effort by the plaintiff to obtain the desired action

from the directors or comparable authority and, if necessary, from the shareholders or members;

and (B) the reasons for not obtaining the action or not making the effort. Derivative claims that

do not comply with Fed. R. Civ. P. 23.1 must be dismissed .

       Although Rule 23.1 provides the pleading standard for derivative actions in federal court,

"the substantive rules for determining whether a plaintiff has satisfied that standard ' are a matter

of state law. "' Kingv. Baldino, 409 F. App ' x 535 , 537 (3d Cir. 2010) (internal citations omitted).

"Thus, federal courts hearing shareholders ' derivative actions involving state law claims apply

the federal procedural requirement of particularized pleading, but apply state substantive law to

determine whether the facts demonstrate [that] demand would have been futile and can be

excused." Kantor v. Barella, 489 F.3d 170, 176 (3d Cir. 2007).

       If a shareholder does not first demand that the directors pursue the alleged cause of

action, the shareholder must establish that demand is excused by satisfying "stringent [pleading]

requirements of factual particularity," by "set[ting] forth particularized factual statements that are

essential to the claim" in order to demonstrate that making a demand would be futile. In re

Citigroup Inc. S 'holder De riv. Litig., 964 A.2d 106, 120 (Del. Ch. 2009). "The purpose of the

demand requirement is ... 'to preserve the primacy of board decision-making regarding legal

claims belonging to the corporation. '" Id. (internal citation omitted).



                                                  4
       In Delaware, the test for determining whether the "demand requirement" should be

excused as futile is "whether, under the particularized facts alleged, a reasonable doubt is created

that: (1) the directors are disinterested and independent [or] (2) the challenged transaction was

otherwise the product of a valid exercise of business judgment." Rales v. Blas band, 634 A.2d

927, 933 (Del. 1993) (quoting Aronson v. Lewis, 473 A.2d 805 , 814 (Del. 1984)).

       In order to allege facts creating reasonable doubt as to whether "the directors are

disinterested and independent," a plaintiff must show that a majority of the directors is either

interested or not independent. See, e.g. , In re Transkaryotic Therapies, Inc. , 954 A.2d 346, 363

(Del. Ch. 2008) (internal citation omitted). Under Delaware law, " [a] director is considered

interested where he or she will receive a personal financial benefit from a transaction that is not

equally shared by the stockholders." Rales, 634 A.2d at 936 (Del. 1993) (internal citation

omitted). A director may also be "interested" if "a corporate decision will have a materially

detrimental impact on a director, but not on the corporation and the stockholders." Id. A director

is "independent" if his or her decision "is based on the corporate merits of the subject before the

board rather than extraneous considerations or influences." Aronson, 4 73 A.2d at 816.

       Courts have "repeatedly rejected" allegations that demand is excused because a majority

of the directors "participated in and approved the alleged wrongs" and, therefore, would "have to

sue themselves." Lewis v. Fites, 1993 WL 47842, at *3 (Del. Ch. 1993); see also Jacobs v. Yang,

2004 WL 1728521 , at *6 n. 31 (Del. Ch. 2004); Caruana v. Saligman, 1990 WL 212304, at *4

(Del. Ch. 1990). Rather, demand will be excused based on a possibility of personal director

liability only in the rare case when a plaintiff is able to show director conduct that is "so

egregious on its face that board approval cannot meet the test of business judgment, and a

substantial likelihood of director liability therefore exists." Aronson, 4 73 A.2d at 815. Although



                                                  5
the mere threat of personal liability is insufficient to excuse demand, "plaintiffs are entitled to a

reasonable inference of interestedness where a complaint indicates a ' substantial likelihood ' of

liability will be found." In re INFOUSA, Inc. S 'holders Litig. , 953 A.2d 963 , 990 (Del. Ch.

2007).

         If the underlying transaction was not approved by a disinterested and independent board

majority, demand is excused. If, on the other hand, it was so approved, the court moves to the

second Aronson inquiry, whether plaintiffs have "alleged facts with particularity, which, if taken

as true, support a reasonable doubt that the challenged transaction was the product of a valid

exercise ofbusinessjudgment." Aronson, 473 A.3d at 815 . For example, plaintiffs might allege

sufficiently that the directors were grossly negligent in approving a transaction. Id. at 812.

         Delaware law furthermore permits a corporation to adopt a charter provision eliminating

personal liability to the corporation or its stockholders for breaches of fiduciary duty that do not

involve bad faith, disloyalty, or improper personal benefit. See DEL. CODE. ANN. TIT. 8 §

102(b)(7) (2019); McMillan v. Intercargo Corp., 768 A.2d 492,501 (Del. Ch. 2000). With

respect to fiduciary claims, the presence of an exculpatory clause in a company' s corporate

charter means that "a serious threat of liability may only be found to exist if the plaintiff pleads a

non-exculpated claim against the directors based on particularized facts. " Guttman v. Huang, 823

A.2d 492, 501 (Del. Ch. 2003) (emphasis in original). Non-exculpable acts under this provision

would include allegations of personally benefitting from wrongful conduct and the knowing

issuance of misleading statements to benefit insiders. These two examples implicate violations of

the duty of loyalty and facially constitute bad faith conduct, both of which are not exculpable.

         To establish that demand is excused under Rule 23 .1, the complaint must set forth

"particularized factual statements." Brehm v. Eisner, 746 A.2d 244, 254 (Del. 2000). "A prolix



                                                   6
complaint larded with conclusory language .. . does not comply with these fundamental pleading

mandates." Id.

    III.      DISCUSSION

           Plaintiffs did not make a pre-suit demand on the board of Zion (D.I. 19 at ~206), so they

must show that demand is excused. Plaintiffs primarily argue that demand is excused because

each of the Defendants "face[] individually and collectively, a substantial likelihood of liability

as a result of the schemes they engaged in knowingly or recklessly. " (Id. at ~185). In moving to

dismiss, Defendants argue that the complaint fails to plead with particularity that a majority of

the Board at the time of suit lacked independence for the purpose of establishing demand futility.

(D.I. 22 at 10).

           Because Zion' s corporate charter contains an exculpatory provision (D.I . 23-1 , Ex. 1), to

the extent Plaintiffs allege breaches of fiduciary duty, they must "plead[] facts supporting a

rational inference that the director harbored self-interest adverse to the stockholders' interests,

acted to advance the self-interest of an interested party from whom they could not be presumed

to act independently, or acted in bad faith. " In re Cornerstone Therapeutics Inc., Stockholder

Litig. , 115 A.3d 1173, 1179-80 (Del. 2015). Plaintiffs must allege "particularized facts that

demonstrate that the directors ... had ' actual or constructive knowledge ' that their conduct was

legally improper." Wood v. Baum , 953 A.2d 136, 141 (Del. 2008) (internal citations omitted); see

generally In re Massey Energy, 2011 WL 21764 79, at * 16 (Del. Ch. 2011 ). " [A] failure to act in

good faith requires conduct that is qualitatively different from, and more culpable than, the

conduct giving rise to a violation of the fiduciary duty of care (i.e., gross negligence)." Stone v.

Ritter, 911 A.2d 362, 369 (Del. 2006). Non-exclusive examples of "failure to act in good faith"

include situations where the fiduciary intentionally breaks the law, "where the fiduciary



                                                     7
intentionally acts with a purpose other than that of advancing the best interests of the

corporation," or "where the fiduciary intentionally fails to act in the face of a known duty to act,

demonstrating a conscious disregard for his duties ." Id.

           a. Breach of Fiduciary Duty

       Plaintiffs argue that under the first prong of Aronson, demand is excused because ( 1) half

of the Defendants on the Board are not disinterested because, in addition to being directors, they

simultaneously were employed by Zion,3 and (2) the majority of the Board breached its fiduciary

duties through the issuance of misleading public statements, thereby exposing them to liability.

(D.I. 24 at 13). Plaintiffs argue that "because they personally received as compensation funds

raised directly from retail investors" in Zion' s stock promotion scheme, "six directors would be

interested in a demand regarding the improper stock promotions." (D.I. 21 at 14).

       I agree with Defendants that simple allegations that a director is also employed by the

company, without more, are insufficient to show that director lacks independence. See Grabow

539 A.2d at 188; In re Sagent Tech. , Inc. , Deriv. Litig. , 278 F.Supp.2d 1079, 1089 (N.D. Cal.

2003) ("If [allegations that directors were employees] were sufficient to show lack of

independence, every inside director would be disabled from considering a pre-suit demand.")

(applying Delaware law); Caviness v. Evans, 229 F.R.D. 354, 361 (D. Mass. 2005) (rejecting

allegation that the company CEO who also served on the board of directors lacked independence

based on the "substantial monetary compensations" he received from the company) (relying on



3
  Under the first prong of Aronson, demand is excused where half or more of the Board is
interested in a demand. See, e.g. , Ryan v. Gifford, 918 A.2d 341,353 (Del. Ch. 2007). Plaintiffs
seek leave to amend, "[i]f the Court were to grant Defendants' motion to dismiss on the basis of
demand futility," on the basis that the Complaint incorrectly alleges that Zion' s Board consisted
of thirteen, rather than twelve, individuals at the time the action was filed. (D.I. 24 at 11 , n. 5).
My analysis would reach the same conclusion whether the Board had twelve or thirteen
members.
                                                   8
Sagent and applying Delaware law). Plaintiffs have not pleaded facts that demonstrate that

Defendants' employment or compensation have resulted in a particular benefit or detriment the

Defendants could expect as a result of a Board decision on Plaintiffs' demand.

       Plaintiffs also contend that a majority of the Board is not disinterested because it faces

substantial likelihood of liability for breach of fiduciary duty. (D.I. 24 at 16). Plaintiffs contend

that because, "as insiders," the six Board members who were employed by Zion "would have

had access to information regarding the commercial productivity" of the single oil well around

which Zion's core business operated, " [i]t is reasonable to infer that the Board ... would have

known that [the well] was not commercially productive." (Id.). Plaintiffs argue that in light of

this inference, Defendants knowingly issued statements misrepresenting Zion' s prospects of

generating revenue from the well and about the existence of an SEC investigation, thereby

subjecting them to a substantial likelihood of liability. (Id. at 18).

       I do not find these "inferences" of knowledge to be supported by particularized facts as

required by Rule 23 .1. Plaintiffs do not allege specific facts to demonstrate that Defendants knew

about the SEC investigation prior to the date that they disclosed that Zion had received a

subpoena from the SEC, or that the oil well would not be commercially successful. See Malone

v. Brincat, 722 A.2d 5, 14 (Del. 1998) (affirming dismissal where the complaint alleged without

sufficient particularity a "violation of fiduciary duty by directors in knowingly disseminating

materially false information.").

       Plaintiffs offer additional reasons to demonstrate that a majority of Zion' s Board at the

time of suit would have been unable disinterestedly and independently to consider a demand by

shareholders, including large company stock holdings, business and personal relationships, and

Board leadership positions. I do not find the argument that eleven directors are not disinterested



                                                   9
or independent due to their large stock holdings persuasive. A lack of independence is not shown

when directors stand to benefit "on the same terms as any other shareholder." In re Ply Gem

Indus. S'holders Litig. , 2001 WL 755133 , at *7 (Del. Ch. 2001).

       Nor do I find the assertion that Defendants are "beholden to each other" and "have

longstanding business and personal relationships" satisfactory to excuse demand. (D.I. 19 at

120). Under Delaware law, directors are entitled to the presumption that they are independent.

Beam v. Stewart, 845 A.2d 1040, 1048-49 (Del. 2004). To rebut the presumption of

independence, a derivative plaintiff must allege specific facts showing that the director is

beholden to another interested director. In re Dow Chem. Co. Deriv. Litig. , 2010 WL 66769, at

*8 (Del. Ch. 2010) ("[W]ithout an interested director the independence of the remaining

directors need not be examined."). I agree with Defendants that Plaintiffs do not draw the

necessary connections between any of the Defendants' relationships to Zion, or each other, and

their ability independently to consider Plaintiffs' claims.

       Plaintiffs argue that demand is also excused under the second prong of Aronson, which

asks whether a transaction was otherwise the product of a valid exercise of business judgment.

Aronson, 4 73 A.2d at 814-15. The business judgment presumption is rebutted when directors act

in bad faith, which exists where a director acts with "intentional dereliction of duty" or

"conscious disregard" for their responsibilities. In re Walt Disney Co. Deriv. Litig., 906 A.2d 27,

66 (Del. 2006). Plaintiffs state that Defendants chose to continue issuing positive disclosures in

spite of their knowledge that the oil well was not commercially viable and allege that Zion was

improperly engaging paid stock promoters. (D.I. 24 at 20). Plaintiffs fail to put forth any

particularized factual basis upon which to determine that Defendants knew that the well was not

commercially viable, nor do they refer to specific laws of which the stock promoters were



                                                  10
running afoul. Therefore, I do not find that Plaintiffs have demonstrated demand futility on their

claim for breach of fiduciary duty .

           b. Section 14(a)

       The complaint is 72 pages long. 4 Its treatment of the Section 14(a) claims is surprisingly

brief. On page 45 of the complaint, there are two paragraphs totaling three sentences devoted to

an April 13, 2018, proxy statement. The paragraphs do not state what the proxy statement

concerned, and state almost nothing about what was in the proxy statement. The first paragraph

does list five categories of items that the proxy statement "failed to disclose." (DJ. 19 at ~140).

There is no allegation that the failure to disclose made any particular statement in the proxy

statement false or misleading.

       The one sentence of the second paragraph states, "the 2018 Proxy Statement was false

and misleading in stating that [Zion's] Code of [Business] Conduct [and Ethics] applies to the

Company's directors, officers and all employees, due to the Individual Defendants' failures to

abide by it." (Id. at ~141 ). This declaration is not enough to state a claim with sufficient

particularity. Three pages of the complaint set forth, single-spaced, various provisions of the

Code. (Id. at ~~89-92). The complaint alleges four violations of the Code. They are: (1) a failure

to conduct sufficient "oversight of the Company' s internal controls over public reporting and of

the Company's engagement in the Individual Defendants' scheme to issue materially false and

misleading statements to the public and disguise the Individual Defendants' violations of law,"



4
  My impression in securities cases is that once a certain minimum length is exceeded (which can
vary with the nature of the allegations), excess length represents an attempt by a plaintiff to
overwhelm the Court with verbiage, see OF! Asset Management v. Cooper Tire & Rubber, 834
F.3d 481, 491-92 (3d Cir. 2016), so that the Court' s conclusion on a motion to dismiss is that
there's a lot of smoke and so there must also be a fire. The complaint here is an example.
Nearly thirteen pages of the complaint is a recitation of the backgrounds of Defendants,
including the entire description of each Defendant as set forth in the 2018 Proxy Statement.
                                                  11
(2) a failure to "maintain the accuracy of Company records and reports," (3) a failure to "comply

with laws and regulations," and (4) a failure properly to "report violations of the Code of

Conduct." (Id. at 193). The complaint fails to identify any specific actions by Defendants to

explain how they violated the Code provisions. If Plaintiffs' theory of their complaint is sounded

in fraud, based on their allegation that the proxy statement was "false and misleading," then the

claims clearly are insufficiently pled. If Plaintiffs' claim is sounded in negligence, then it is

exculpated. See D.I. 19 at 1208; Guttman, 823 A.2d at 501. In both cases, generalized violations

of the Code of Conduct, are insufficient, without more, to allege that the proxy statement is false

and misleading.

       The Section 14(a) claims incorporate the first 66 pages by reference, state that the Section

14(a) claims are "based solely on negligence," quote portions of Section 14(a) and SEC Rule

14a-9, repeat the two paragraphs from page 45 , and, in three more sentences, allege that

Defendants "should have known" that "the statements" in the proxy statement were "materially

false and misleading," that the statements were material to "matters set forth" in the proxy

statement, "including election of directors and appointment of an independent auditor," and that

Zion was damaged as a result. (D.I. 19 at 11207-14).

       In the section of the complaint addressing excusal of demand, the proxy statement is

mentioned specifically only to state that it describes five of the Defendants as being "non-

independent directors." (Id. at 11187-91).

       Section 14(a) was enacted to "prevent management or others from obtaining

authorization for corporate actions by means of deceptive or inadequate disclosures in proxy

solicitations." Seinfeld v. Becherer, 461 F.3d 365 , 369 (3d Cir. 2006). To plead a violation of

Section 14(a), Plaintiffs must allege: " (1) a proxy statement contained a material



                                                  12
misrepresentation or omission which (2) caused the plaintiff injury and (3) that the proxy

solicitation itself, rather than the particular defect in the solicitation materials, was an essential

link in the accomplishment of the transaction." Tracinda Corp. v. DaimlerChrysler AG, 502 F.3d

212, 228 (3d Cir. 2007) (internal quotation omitted). An omission in a proxy statement is only

actionable where "there is substantial likelihood that a reasonable shareholder would consider it

important in deciding how to vote." Seinfeld, 461 F.3d at 369.

        Section 14(a) claims are also subject to the demand requirement. See In re The Home

Depot, Inc. S'holder Deriv. Litig. , 223 F. Supp. 3d 1317, 1329 (N.D. Ga. 2016); St. Clair Shores

Gen. Emps' Ret. Sys. v. Eibeler, 2006 WL 2849783, at *4-6 (S.D.N.Y. Oct. 4, 2006) (holding

that Section 14(a) claims are subject to the demand requirement); Bader v. Blanlifein, 2008 WL

5274442, at *5-7 (E.D.N.Y. Dec. 19, 2008) (collecting cases). Plaintiffs' complaint here does not

demonstrate demand futility as to the Section 14(a) claims against Defendants. See Home Depot,

223 F. Supp. 3d at 1329-32 (dismissing Section 14(a) claim for failure to plead demand futility

where Plaintiffs had not pleaded the substantive claim sufficiently to suggest a substantial

likelihood of liability and had not pleaded damages caused by the alleged violation) (applying

Delaware law); see also New Jersey Bldg. Laborers Pension Fund v. Ball, 2014 WL 1018210, at

*6 (D. Del. Mar. 13, 2014); Abrams v. Wainscott, 2012 WL 3614638, at *3 (D. Del. Aug. 21 ,

2012); Bartlinski v. Sanchez, 39 F. Supp. 3d 862, 868 (S.D. Tex. 2014) (applying Delaware law).

        First, Plaintiffs fail sufficiently to plead a violation of Section 14(a) of the Securities

Exchange Act to show a substantial likelihood of liability for the purposes of demand futility. 5




5
 The standard for pleading a negligent violation of Section 14(a) is that established by Fed. R.
Civ. P. Rule 8(a)(2). See Jaroslawicz v. M&T Corp. , 2017 WL 1197716 (D. Del. Mar. 30, 2017),
appeal pending, No. 17-3695 (3d Cir.). I have held that the PSLRA does not apply to a
negligence-based Section 14(a) claim. See id. at *4. Other courts have come to different
                                                   13
See INFOUSA, 953 A.2d at 990 ("plaintiffs are entitled to a reasonable inference of

interestedness where a complaint indicates a ' substantial likelihood' of liability will be found .").

Plaintiffs allege five omissions in the Proxy, including: Zion's stock promotion misconduct, the

company' s lack of evidence supporting an expectation that its oil well would be commercially

productive, the company's financial statements "obscur[ing] that it channeled most of its

incoming funds" toward its own officers and "further market fundraising campaigns," that Zion

"was, or was soon going to be, the subject of an SEC investigation," and information regarding

the company's "failure to maintain internal controls." (D.I. 19 at if211). For none of these

allegations do Plaintiffs plead or otherwise point out any statements in the proxy statement that

are made misleading by the omission of these matters. Indeed, for most of the five omissions,

Plaintiffs plead at such a general level that I cannot say that the statement of the omission is even

plausible. For example, Plaintiffs do not specify what Zion should have said about its

expectations for success. How do the financial statements obscure how much the directors are

paid, or how those amounts compare to revenue or capital? What internal controls are not

maintained? How was Zion supposed to know that it would be at some undefined point in the

future the subject of an SEC investigation? The only item that is addressed with any specificity

is the stock promotion omission. Plaintiffs allege that twelve years ago a person promoted the

stock without mentioning his ownership or relationship to a Board member. (D.I. 19 at ,r100).

Plaintiffs allege a different individual at some unspecified time was a paid promoter who used

his own website to "promote" the company. (Id. at ,r,r100, 117). This is described as "an

inappropriate marketing tactic." (Id. at ,r117). None of these allegations are pleaded with




conclusions. E.g., Home Depot, 223 F. Supp. 3d 1317. Regardless, the assertion that demand is
excused requires the particularity that is not otherwise required by Jaroslawicz.
                                                  14
sufficient factual detail to demonstrate their materiality in light of the three-step analysis outlined

by the Third Circuit. See Tracinda Corp. , 502 F.3d at 228 . Given that the agenda for the annual

meeting noticed by the Proxy Statement focused on the election of directors and ratification of

the appointment of Zion' s accounting firm (D.I. 23-1 , Ex. 23), Plaintiffs fail to allege how the

information omitted from the Proxy would have been material to a shareholder in deciding how

to vote on these issues. See Seinfeld, 461 F.3d at 369; D.I. 19 at 1211-14.

       Second, I find that Plaintiffs have not alleged Section 14(a) damages for which the

individual Defendants could be personally liable. See In re Baxter Int 'l, Inc. S 'holders Litig. , 654

A.2d 1268, 1270 (Del. Ch. 1995) ("When the certificate of incorporation exempts directors from

liability, the risk of liability does not disable them from considering a demand fairly unless

particularized pleading permits the court to conclude that there is a substantial likelihood that

their conduct falls outside the exemption."). Plaintiffs allege that Defendants have cost Zion

legal fees associated with a Securities Class Action suit, compensation paid to the Defendants

while they were breaching their fiduciary duties, and a "liar' s discount" that will lower the value

of the company' s stock in the future due to Defendants' misrepresentations and breaches of

fiduciary duties. (D.I. 19 at 1118, 177-79). Plaintiffs also allege that because the 2018 Proxy

Statement sought stockholder votes on the basis of concealed material information and

disclosures the Board knew to be untrue, the decision to issue the Proxy was therefore not a valid

exercise of business judgment. (D.I. 24 at 23). The complaint asserts these allegations in a

conclusory manner, however, and fails to offer facts that would support a demonstration of bad

faith. (D.I. 19 at 11202, 225); see Citigroup, 964 A.2d at 123 ("[A] showing of bad faith is a

necessary condition to director oversight liability.") (emphasis in original).




                                                  15
       The complaint does not allege specific facts to support a reasonable inference of bad

faith, intentional misconduct, knowing violation of the law, or any other conduct for which the

directors may be liable. See Baxter, 654 A.2d at 1270. Indeed, the complaint asserts exactly the

opposite: "The Section 14(a) Exchange Act claims alleged herein are based solely on negligence.

They are not based on any allegation of reckless or knowing conduct by or on behalf of the

Individual Defendants." (D.I. 19 at 1208). Plaintiffs do not argue any other basis to conclude

anything other than that the Section 14(a) claims are exculpated claims. Thus, Plaintiffs have not

alleged Section 14(a) damages for which the individual Defendants could be personally liable

such that the claims for relief against the Defendants are pleaded with particularity.

       Therefore, I do not find that Plaintiffs have demonstrated demand futility on their claims

arising under Section 14(a) of the Securities Exchange Act.

           c. Unjust Enrichment

       Plaintiffs' claim for unjust enrichment is predicated on a finding of liability for either

alleged Section 14(a) violations or the alleged breaches of fiduciary duty. (D.I. 19 at 11229-30). I

find Plaintiffs' assertions that "Zion had no viable plan to ever earn any revenue, omitted

material information about its operations, employed illegal faith-based stock promoters, and

primarily received funding under false pretenses by exploiting investors," to be insufficiently

supported by particularized facts. Because Plaintiffs have not adequately pleaded demand

futility, and have fai led to support their contentions for breach of fiduciary duty and violation of

Section 14(a) of the Securities Exchange Act, I cannot find that Plaintiffs have demonstrated

demand futility on their claim for unjust enrichment.




                                                 16
         In sum, I find that Plaintiffs have not sufficiently demonstrated the futility of making a

demand on the Zion Board of Directors prior to filing suit, as required by Federal Rule of Civil

Procedure 23 .1.

   IV.      CONCLUSION

         The essence of Plaintiffs ' complaint appears to be that I should hold Director Defendants

"personally liable for making (or allowing to be made) business decisions that, in hindsight,

turned out poorly for the Company." In re Goldman Sachs Group, Inc. S 'holder Litig., 2011 WL

4826104, at *22 (Del. Ch. 2011 ). "If an actionable duty to monitor business risk exists, it cannot

encompass any substantive evaluation by a court of a board' s determination of the appropriate

amount of risk. Such decisions plainly involve business judgment." Id. I do not find that the

Plaintiffs have pleaded with particularity any facts that suggest that Director Defendants acted in

bad faith or otherwise consciously disregarded their oversight responsibilities in regard to Zion' s

prospects for discovery and extraction of oil.

         For the reasons discussed above, Defendants ' Motion to Dismiss (D .I. 21) is

GRANTED. An accompanying order will be entered.




                                                  17
